DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 & 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S. Patent Application 2018/0014851; referred hereafter as Hansen’51) and further in view of Hanson et al. (W/O 2016/126340A2; as cited by the Applicant and referred hereafter as Hason’40), Azizian at al. (U.S. Patent Application 2013/0274596 A1) and Tenny et al. (U.S. Patent Application 2013/0010081 A1).
Claim 1 & 10:  Hansen’51 teaches:

the method comprising:
irradiating, by a first light source, the electrode [surgical tip] using a near-ultraviolet (near-UV) wavelength of light (Para 0134-0137 & 0027), 
wherein the near-UV wavelength is between 300 nanometers and 425 nanometers (Para 0123-0124 & 0128), and 
obtaining, by a first camera, a first image of the electrode in response to the irradiating (Para 0190 & 0195);
obtaining, by a second camera, a second image of the electrode [two sets of position data] (Para 0011, 0038, 0095 & 0195);
triangulating (Para 0037), by a processor [software/algorithms] (Figure 17b, PC and Figure 17b) [machine learning] (Para 0040), a three-dimensional (3D) location of the electrode (Figure 17b) based on the first and second images (Para 0011, 0038, 0095 & 0195)
illuminating, by a second light source, an insertion needle [surgical tool/cannula assembly] using visible light (Para 0094; 0133 & 0135-0137);
obtaining, by the first camera, a third image of the insertion needle illuminated by the visible light (subsequently acquired images used to calculate distance B, which is continuously updated, Fig. 19); and
robotically engaging the electrode or the insertion needle (Para 0037; 0038-0040; 0056; 0060; 0080-0081; 0190; 0195 and Figure 19).
Hansen’51 fails to teach the details with regard to the electrode and engaging the electrode with the insertion needle.  

a polymer portion of the electrode (Page 2, Lines 19-25 and Page 5, Line 29 –Page 6, Line 5) in order to provide improved device and components for implantation into biological tissues (Page 2, Para 8-10)
engaging the electrode with the insertion needle (Figure 9B-F & 10A)
analyzing, by processor, to determine instructions for motion of a robotic assembly to robotically engage the polymer portion of the electrode with the insertion needle (Page 32, Line 5-11)
threading, by processor, the insertion needle through a reciprocal engagement element of the polymer portion of the electrode (Page 32, Line 5-11; Figure 9B-F & 10A and Figure 7A) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention modify the device of Hansen’51 to include the a polymer portion of the electrode as taught by Hason’40 in order to provide improved device and components for implantation into biological tissues (Page 2, Para 8-10).
Hanson’40 teaches polymer electrode (Page 2, Lines 19-25 and Page 5, Line 29 –Page 6, Line 5).  Hansen’51 and Hanson’40 fail to teach using light fluoresced from a surgical tool.  Azizian teaches irradiating to cause the portion of the surgical tool to fluoresce [fluorescent markers on…the surgical tool] (Figure 1, Element 102 and Para 0019).  Azizian teaches a first image of the portion of the surgical tool fluorescing [capture and digitize at least one of resulting visual images and fluorescent images] (Figure 7, Element 702 and Para 0019) in order 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention modify the device of Hansen’51 and Hanson‘40 to include the light fluoresced as taught by Azizian in order to achieve robust image-guided automated surgery (Para 0005).
	Hansen’51, Hansen’40 and Azizian fail to teach analyzing, by processor, 3D location and the third image to determine instructions for the motion of a robotic assembly.  However, Tenny teaches analyzing, by processor, 3D location and the third image (Para 0076) to determine instructions for the motion of a robotic assembly [to precisely position the movable arm 405 relative to an object within the field of view of the camera pair] (Para 0086-0087) in order to precisely position the robotic assembly (Para 0086-0087).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention modify the device of Hansen’51, Hanson’40 and Azizian to include the analyzing as taught by Tenny in order to precisely position the robotic assembly (Para 0086-0087).
Claim 2 & 11:  Hansen’51 teaches wherein the insertion needle comprises metal (Para 0018) and the visible light comprises red light (where visible light by its nature comprises of red light) (Para 0011 & 0129).
Claim 4 & 12:  Hansen’51 teaches wherein robotically engaging the electrode comprises robotically attaching, based on the 3D location and the third image, the insertion needle (Para 0037; 0038-0040; 0056; 0060; 0080-0081; 0190 and Figure 19).
corresponding engagement feature of the insertion needle] (Para 0064) to a reciprocal engagement element connected with the electrode [loop] (Para 0014 & 0038).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hansen’51 to include the details with regard to the electrode and an engagement element as taught by Hanson’40 in order to provide improved device and components for implantation into biological tissues (Page 2, Para 8-10).
Claim 5 & 13:  Hansen’51 fails to a loop.  However, Hanson’40 teaches wherein the reciprocal engagement element comprises a loop [loop] (Para 0014 & 0038), and wherein threading the insertion needle through the reciprocal engagement element further comprises threading an engagement element of the insertion needle through the loop (Para 0014; 0038 & 0064).
Claim 6:  Hansen’51 teaches wherein the first camera is situated substantially perpendicular to a planar surface (Para 0155) of a projected edge associated with the electrode, and wherein the second camera is situated at an angle greater than 5° relative to the first camera (Para 0089 & 0189).
Claim 7:  Hansen’51 fails to teach implanting an electrode using an insertion needle.  However, Hanson’40 teaches further comprising surgically implanting the electrode using the insertion needle (Abstract).

Claim 8 & 14:  Hansen’51 teaches obtaining a fourth image of a target surgical tissue; and determining, based on the fourth image, a contour location of the target surgical tissue; wherein surgically controlling the surgical tool is further based on the determined contour location (Figure 13, Element topography data; Para 0064; 0077; 0158 & 0202).
Hansen’51 fails to teach the details regarding implanting the electrode.  However, Hanson’40 teaches further comprising surgically implanting the electrode using the insertion needle (Abstract).
Claim 9:  Hansen’51 teaches obtaining a fifth image of the electrode (surgical tool disclosed as an electrode) and the target surgical tissue (Para 0129 & 0027); and verifying (through displaying to the surgeon) (Para 0129), based on the fifth image, a position of the electrode (Para 0027 and Figure 18a & 18b).
Hansen’51 fails to teach the details regarding implanting the electrode.  However, Hanson’40 teaches further comprising surgically implanting the electrode using the insertion needle (Abstract).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S. Patent Application 2018/0014851); Hanson et al. (W/O 2016/126340A2); Azizian at al. (U.S. Patent Application 20130274596 A1) and Tenny et al. (U.S. Patent Application 2013/0010081 A1) and further in view of Ando et al. (U.S. Patent Application 2017/0172446 A1)
Claim 3:  Hansen’51 teaches wherein the near-UV wavelength of the light is between 390 nanometers and 425 nanometers [excitation wavelength of 416 nm] (Para 0123-0124 & 0128) and 
Hansen’51 and Hanson’40 fail to teaches wherein the light fluoresced from the polymer portion comprises green light.  However, Ando teaches wherein the light fluoresced from the polyimide portion comprises green light [400-800 nm] (Para 0105) (which includes the wavelength of green light: 495-570 nm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hansen’51; Hansen’40; Azizian and Tenny to include the fluorescent polyimide as disclosed by Ando to replace the light emitting sensors as disclosed by Hansen’51 in order to provide excellent fluorescence characteristics (fluorescence intensity, fluorescence wavelength controllability, longterm stability of fluorescence intensity) and excellent heat resistance, chemical stability, and film-forming property (Para 0007).

Claim(s) 21-22 & 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S. Patent Application 2018/0014851) and further in view of Hanson et al. (W/O 2016/126340A2) Azizian at al. (U.S. Patent Application 20130274596 A1) and Tenny et al. (U.S. Patent Application 2013/0010081 A1).
Claim 21:  Hansen’51 teaches:
A method for robotic surgical implantation of an electrode (Para 0012-0013 & 0027), 

providing an electrode (Para 0027)
irradiating the electrode (Para 0134-0137 & 0027)
imaging the electrode by first and second cameras  [two sets of position data] (Para 0011, 0038, 0095 & 0195);
during the irradiating triangulating  (Para 0037), by a processor, [software/algorithms] (Figure 17b, PC and Figure 17b) [machine learning] (Para 0040) a three-dimensional (3D) location of the electrode (Figure 17b) based on the imaging (Para 0011, 0038, 0095 & 0195)
illuminating a metal (Para 0018) insertion needle [surgical tool/cannula assembly] with visible light (Para 0094; 0133 & 0135-0137)
Hansen’51 fails to teach the details with regard to the electrode and engaging the electrode with the insertion needle.  
However, Hanson’40 teaches:
a polymer portion of the electrode (Page 2, Lines 19-25 and Page 5, Line 29 –Page 6, Line 5) in order to provide improved device and components for implantation into biological tissues (Page 2, Para 8-10)
analyzing, by processor, to determine instructions for robotically engaging the polymer engagement portion of the electrode with the metal insertion needle (Page 32, Line 5-11)
guiding, by a robotic assembly according to the instructions from the processor, the metal insertion needle to engage the polymer engagement portion to a position near target tissue (Figure 9B-F & 10A)
inserting the metal insertion needle with the engaged polymer engagement portion into the target tissue (Page 32, Line 5-11; Figure 9B-F & 10A and Figure 7A) and
retracting the metal needle, leaving the electrode implanted in the target tissue (Figure 10A)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention modify the device of Hansen’51 to include the a polymer portion of the electrode as taught by Hason’40 in order to provide improved device and components for implantation into biological tissues (Page 2, Para 8-10).
Hanson’40 teaches polymer electrode (Page 2, Lines 19-25 and Page 5, Line 29 –Page 6, Line 5).  Hansen’51 and Hanson’40 fail to teach using light fluoresced from a surgical tool.  Azizian teaches irradiating to cause the portion of the surgical tool to fluoresce [fluorescent markers on…the surgical tool] (Figure 1, Element 102 and Para 0019).  Azizian teaches imaging fluorescence of the surgical tool by the first and second camera [capture and digitize at least one of resulting visual images and fluorescent images] (Figure 7, Element 702 and Para 0019) in order to achieve robust image-guided automated surgery (Para 0005).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention modify the device of Hansen’51 and Hanson‘40 to include the light fluoresced as taught by Azizian in order to achieve robust image-guided automated surgery (Para 0005).
Hansen’51, Hansen’40 and Azizian fail to teach analyzing, by processor, 3D location to determine instructions for the motion of a robotic assembly.  However, Tenny to precisely position the movable arm 405 relative to an object within the field of view of the camera pair] (Para 0086-0087) in order to precisely position the robotic assembly (Para 0086-0087).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention modify the device of Hansen’51, Hanson’40 and Azizian to include the analyzing as taught by Tenny in order to precisely position the robotic assembly (Para 0086-0087).
Claim 22:  Hansen’51 teaches wherein the visible light is colored red light (where visible light by its nature comprises of red light) (Para 0011 & 0129).
Claim 24:  Hansen’51 fails to a loop.  However, Hanson’40 teaches wherein the reciprocal engagement element comprises a loop [loop] (Para 0014 & 0038), and wherein attaching the engagement element of the insertion needle to the reciprocal engagement element further comprises threading the insertion needle through the loop (Para 0014; 0038 & 0064).
Claim 25:  Hansen’51 teaches wherein the first camera is situated substantially perpendicular to a planar surface (Para 0155) of a projected edge associated with the electrode, and wherein the second camera is situated at an angle greater than 5° relative to the first camera (Para 0089 & 0189).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S. Patent Application 2018/0014851); Hanson et al. (W/O 2016/126340A2); Azizian at al. (U.S. Patent Application 20130274596 A1) and Tenny et al. (U.S. Patent Application 2013/0010081 A1) and further in view of Ando et al. (U.S. Patent Application 2017/0172446 A1)
Claim 23:  Hansen’51 teaches wherein the near-UV wavelength of the light is between 390 nanometers and 425 nanometers [excitation wavelength of 416 nm] (Para 0123-0124 & 0128) and 
Hansen’51, Hanson’40, Azizian and Tenny fail to teaches wherein the light fluoresced from the polymer portion comprises green light.  However, Ando teaches wherein the light fluoresced from the polyimide portion comprises green light [400-800 nm] (Para 0105) (which includes the wavelength of green light: 495-570 nm) in order to provide excellent fluorescence characteristics (fluorescence intensity, fluorescence wavelength controllability, longterm stability of fluorescence intensity) and excellent heat resistance, chemical stability, and film-forming property (Para 0007).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hansen’51; Hanson’40; Azizian and Tenny to include the fluorescent polyimide as disclosed by Ando to replace the light emitting sensors as disclosed by Hansen’51 in order to provide excellent fluorescence characteristics (fluorescence intensity, fluorescence wavelength controllability, longterm stability of fluorescence intensity) and excellent heat resistance, chemical stability, and film-forming property (Para 0007).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S. Patent Application 2018/0014851); Hanson et al. (W/O 2016/126340A2); Azizian at al. (U.S. Patent Application 20130274596 A1) and Tenny et al. (U.S. Patent Application 2013/0010081 A1) and further in view of Wood et al. (U.S. Patent Application 2008/0027317 A1).
Claim 26:  Hansen‘51 fails to teach avoiding blood vessels.  However, Hansen’40 teaches wherein the inserting is directed to avoid blood vessels in the target tissue (Page 35, Line 25-26) in order to avoid the known problems within the conventional approaches (Page 1, Line 15 – Page 2, Line 7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the cited prior art to include the blood vessel avoidance as disclosed by Hanson‘40 in order to avoid the known problems within the conventional approaches (Page 1, Line 15 – Page 2, Line 7).
The cited prior art references fail to teach green light for blood vessel contrast.  However, Wood teaches shining green light on the target tissue in order to provide contrast for viewing blood vessels (Para 0046) in order to provide high contrast for viewing blood vessels (Para 0046).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the cited prior art to include the green light as disclosed by Wood in order to provide high contrast for viewing blood vessels (Para 0046).

Response to Arguments
Applicant’s arguments, see Page 9, filed 04/05/2021, with respect to 35 U.S.C. § 112(a) or 35 U.S.C. § 112(pre-AIA ), first paragraph rejection have been fully considered 35 U.S.C. § 112(a) or 35 U.S.C. § 112(pre-AIA ), first paragraph rejection of the Claims has been withdrawn. 

Applicant’s arguments, see Page 9, filed 04/05/2021, with respect to the Drawing Objections have been fully considered and are persuasive.  The Objections of the Drawings has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-3, 5-11, 13, 14 & 21-26 have been considered but are moot because the new ground of rejection does not rely on the manner in which the reference are applied in the prior rejection of record.  However, any remaining pertinent arguments will be address.  The Applicant submitted the argument that the cited references do not teach or suggest a solution to such a problem.  The MPEP 2141.01(a) states:
a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

The requirement for analogous art is the reference is from the same field of endeavor.  While the prior art applied may not be a solution to the same problem, the Examiner contends that the cited references are within the same field of endeavor, which is robotic surgical systems.
The Applicant submitted arguments that Hansen’51 does not describe illuminating an electrode and insertion needle for robotically engaging the electrode with the insertion needle based on the 3D location and third image

The Applicant provided the argument that Hansen’51 is directed to a light projector’s pattern on to a body cavity and that light is described to be a part of the cannula assembly.  The argument is thus that since it is part of the cannula assembly, the light cannot be irradiating the electrode and the insertion needle.  However, the Examiner contends Figure 19 shows the displacements and measurements of distances A, B & C, where A is the displacement between the projector and the distal tip of the surgical tool.  Additionally as described in Para 0190, two or more cameras can be mounted on the cannula and the scope.  The camera on the scope in Figure 17a is disclosed as viewing the cannula and surgical tip.  The above demonstrated that the light is irradiated on the electrode and the needle.   
The rejection is deemed proper and is hereby maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/HB/Examiner, Art Unit 3793                                                                                                                                                                                             
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793